Case 21-05007     Doc 11     Filed 06/30/21     Entered 06/30/21 17:20:33         Page 1 of 6




                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                           BRIDGEPORT DIVISION
____________________________________
                                     )
IN RE:                               )  CHAPTER 7
                                     )
       HAROLD E. COLE                )  ADV. PRO NO. 21-05007 (JAM)
                        Debtor       )
____________________________________)   June 30, 2021

       DEBTOR HAROLD COLE’S MOTION TO DISMISS COMPLAINT AND
              APPLICATION FOR PRELIMINARY INJUCTION

    Now comes Harold E. Cole, the Debtor in the above-captioned matter (the “Debtor”), by

 and through his undersigned counsel, and respectfully moves to dismiss the Complaint and

 Application for Preliminary Injunction filed on June 7, 2021 for the reason stated in the

 attached memorandum of law.

        WHEREFORE, The Debtor prays that this motion to dismiss the Complaint and

 Application for Preliminary Injunction be granted.

                                                      Harold E. Cole



                                             By:        /s/ Neal P. Rogan
                                                      Neal P. Rogan (ct13602)
                                                      Law Offices of Neal Rogan, LLC
                                                      315 Post Road West
                                                      Westport, CT 06880
                                                      (t) (203) 341-8783
                                                      (f) (203) 341-8560 fax
                                                      neal@nealrogan.com
Case 21-05007     Doc 11     Filed 06/30/21     Entered 06/30/21 17:20:33    Page 2 of 6




                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                              BRIDGEPORT DIVISION

______________________________
IN RE:                         )                    CHAPTER 7
                               )
HAROLD E. COLE                 )                    ADV PRO NO: 21-05007 (JAM)
            Debtor             )
______________________________)                     June 30, 2021

                                     PROPOSED ORDER

              Upon the Debtor’s Motion to Dismiss the Complaint and Application for

  Preliminary Injunction and after notice and hearing, it is hereby:

         ORDERED, that the Debtor’s Motion to Dismiss the Complaint and Application for

Preliminary Injunction be granted.



                                                    Harold E. Cole



                                             By:      /s/ Neal P. Rogan
                                                    Neal P. Rogan (ct13602)
                                                    Law Offices of Neal Rogan, LLC
                                                    315 Post Road West
                                                    Westport, CT 06880
                                                    (t) (203) 341-8783
                                                    (f) (203) 341-8560 fax
                                                    neal@nealrogan.com




                                                2
Case 21-05007      Doc 11    Filed 06/30/21    Entered 06/30/21 17:20:33       Page 3 of 6




                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                           BRIDGEPORT DIVISION
____________________________________
IN RE:                               )  CHAPTER 7
                                     )
       HAROLD E. COLE                )  ADV. PRO. NO. 21-05007 (JAM)
                        Debtor       )
____________________________________)   June 30, 2021

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 30, 2021 in accordance with Rules 7004,
7005, and 9014 F.R. Bank. P., I served the Debtor’s Motion for To Dismiss the Complaint and
Application for Preliminary Injunction Against The Hamilton Group, LLC and Robert H. Glass
Auctions, LLC, with Proposed Order and the Proposed Motion to Dismiss Complaint and
Application for Preliminary Injunction on the parties listed below via electronic mail or U.S.
Postal Mail:

Debtor
Harold E. Cole
P.O. Box 310 Woodbury, CT 06798

Margaret Heminway
1714 Ebb Drive
Wilmington, NC 28409

Kara S. Rescia, Esq.
Paige Vaillancourt, Esq.
Rescia Law, P.C.
5104A Bigelow Commons
Enfield, CT 06082

Office of the United States Trustee
Giaimo Federal Building
150 Court Street
Room 302
New Haven, CT 06510

Art Pappas
P.O. Box 335
Woodbury, CT 06798




                                               3
Case 21-05007     Doc 11    Filed 06/30/21    Entered 06/30/21 17:20:33   Page 4 of 6




Counsel to Susan Balutis
David M. S. Shaiken, Esq.
Shipman, Shaiken & Schwefel, LLC
433 South Main Street
Suite 319
West Hartford, CT 06110
david@shipmanlawct.com

Counsel to Donna Lee Hamilton
Lorrain & Patricia Stauble
Gregory F. Arcaro, Esq.
garcaro@grafsteinlaw.com,

Counsel to Henry Hart
Anita C. DiGioia, Esq.
acd@digiolaw.com

Gregg D. Adler, Esq.
Livingston, Adler, Pilda, Meiklejohnn & Kelly, P.C.
557 Prospect Avenue
Hartford, CT 06105-2922

State of Connecticut Department of Revenue Services
Maria A. Santos
Assistant Attorney General
P.O. Box 120
55 Elm Street, 4th Floor
Hartford, CT 06141-0120
 Maria.santos@ct.gov

Counsel to US Bank Trust, NA
Stephanie Emma Babin, Esq.
sbabin@sassoncymrot.com
Aaron A. Fredericks, Esq. afrederics@sassooneymrot.com

HSBC Bank, USA NA
Tracy F. Allen, Esq.
bkecf@bmpc-law.com

Counsel to BTJ, Inc.
Douglas J. Lewis, Esq.
Lewisdouglas74@yahoo.com




                                              4
Case 21-05007      Doc 11    Filed 06/30/21     Entered 06/30/21 17:20:33   Page 5 of 6




John A. Lovetere, Executor of the Estate of Nancy Lovetere
Denise M. Cloutier, Esq.
William C. Franklin, Esq.
Thomas W. Mott, Esq. tmott@lmzlegal.com
Cramer & Anderson, LLP
P.O. Box 278
Litchfield, CT 06759-0278

Counsel to Maryellen & Roger Simon
Stuart A. Margolis Esq.
Pasquale Young, Esq.
Daniel C. Burns, Esq.
Berdon, Young & Margolis,
P.C. 132 Temple Street
New Haven, CT 06510

United States Internal Revenue Service
Christine Sciarrino, Assistant United States Attorney
U.S. Attorney’s Office
915 Lafayette Boulevard, Room 309
Bridgeport, CT 06604

Eliot Field, Esq.
11 Summer Street
P.O. Box 583
Wiscasset, ME 04578-0583

Town of Bethlehem
P.O. Box 160
Bethlehem, CT 06751

Counsel to Town of Woodbury
Thomas A. Kaelin
tkaelin@kaelinlaw.com

Hunt Leibert Jacobson, P.C.
Linda St. Pierre, Esq.
Linda.St.Pierre@mccalla.com
50 Weston Street
Hartford, CT 06120

Jeffrey Hellman
Law offices of Jeffrey Hellman, LLC
195 Church Street



                                                5
Case 21-05007    Doc 11   Filed 06/30/21   Entered 06/30/21 17:20:33   Page 6 of 6




10th Floor
New haven, CT. 06510




/s/ Neal P. Rogan
Neal P. Rogan, Esq.




                                           6
